Per curiam.
On October 5, 1990 David L. Martin pled guilty to two felony counts of an indictment in the United States District Court for the Northern District of Georgia, charging him with criminal conspiracy *168to defraud and embezzle real estate sale proceeds from the United States Department of Housing and Urban Development in violation of 18 USC §§ 641, 1001 and 371. Martin has been sentenced pursuant to his guilty pleas.
Decided April 12, 1991.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Subsequently he filed this petition for voluntary surrender of his license to practice law in the State of Georgia. In his petition he admits that his guilty pleas constitute grounds for disbarment under Standard 66 of Georgia Bar Rule 4-102 (d). The Special Master appointed in this matter recommends that his petition be accepted.
Having reviewed the record, we adopt this recommendation and accept petitioner’s voluntary surrender of his license to practice law. David L. Martin is hereby disbarred from the practice of law in the State of Georgia subject to the rules of reinstatement of the State Bar of Georgia at the time of any petition for reinstatement.

All the Justices concur.